DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 07/26/2019.
Claims 8, 12, 14, 15, 20-27 and 29 has been cancelled.
 Claims 1-7, 9-11, 13, 16-19 and 28 are pending for examination.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 16-18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over telecom (KR 10-2005-0112932).

Regarding claim 1: Telecom disclose an incident response system for a vehicle ("A vehicle accident information providing method using a mobile communication terminal" [abstract],) the incident response system comprising: 
("sensing the vehicle accident via an ECU (Electronic Control Unit)" [abstract], see also fig. 1);
interior audio detection means comprising a microphone to detect audio interior to the vehicle ("continuously recording/capturing pictures/ sounds inside and outside the vehicle" [abstract], see also fig. 2, microphone (24)
exterior audio detection means to detect audio exterior to the vehicle ("continuously recording/capturing pictures/ sounds inside and outside the vehicle" [abstract], see also fig. 2, microphone (24)) ;
communication means for operatively supporting an audio communication channel with a remote communication means ("transmitting the stored pictures or audio to a traffic control center via the mobile communication terminal" [abstract], see also fig. 3); and
control means arranged to control the communication means in dependence on the detection of an event indicative of a vehicle incident, to establish an audio communication channel between the vehicle and the remote communication means, wherein the control means is operable to cause selective transmission of the audio detected exterior to the vehicle to the remote communication means over the established audio communication channel ("A vehicle accident information providing method using a mobile communication terminal comprises the following several steps. A mobile communication terminal, installed in a vehicle, continuously captures/records images/sounds inside and outside the vehicle (300,301). The mobile communication terminal continuously stores the captured/recorded image data/audio data (302). If the mobile communication terminal receives an accident occurrence event signal from the vehicle while the vehicle continuously senses a state of itself, the mobile communication terminal transmits the stored data to a specific server (303,304)" [abstract], see also fig. 3).
Telecom does not explicitly disclose having multiple microphones (one inside and one outside the vehicle). However it does disclose the use of a microphone and said microphone detect audio of inside and outside the vehicle ("continuously recording/capturing pictures/ sounds inside and outside the vehicle" [abstract], see also fig. 2, microphone (24)). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to duplicate the microphone in order to have two microphones, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Telecom also does not explicitly disclose the microphones being one arrange inside the vehicle and the other arrange outside the vehicle. However it does disclose the use of a microphone and said microphone detect audio of inside and outside the vehicle ("continuously recording/capturing pictures/ sounds inside and outside the vehicle" [abstract], see also fig. 2, microphone (24)). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the microphone to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 9: Telecom disclose the incident response of claim 1, wherein the control means is arranged to transmit the audio detected interior to the vehicle to the remote communication means over the established audio communication channel ("A vehicle accident information providing method using a mobile communication terminal comprises the following several steps. A mobile communication terminal, installed in a vehicle, continuously captures/records images/sounds inside and outside the vehicle (300,301). The mobile communication terminal continuously stores the captured/recorded image data/audio data (302). If the mobile communication terminal receives an accident occurrence event signal from the vehicle while the vehicle continuously senses a state of itself, the mobile communication terminal transmits the stored data to a specific server (303,304)" [abstract], see also fig. 3).

Regarding claim 16: Claim 16 is a controller for a vehicle incident report systems, the controller comprising essentially the same limitation of the incident response system of claim 1 and hence is rejected for the same reasons. 

Regarding claim 17: A vehicle comprising the incident response system of claim 1 (See rejection of claim 1).

Regarding claim 18: Claim 18 is method comprising essentially the same limitation of the incident response system of claim 1 and hence is rejected for the same reasons. 

Regarding claims 28: Computer software which, when executed by a computer, is arranged to perform a method according to claim 18 (Fig. 1, 2, and see rejection of claim 1).

Claims 2-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over telecom (KR 10-2005-0112932) in view of Brinkmann et al. (US 9,524,269).

Regarding claim 2: Telecom disclose the incident response of claim 1, but does not explicitly disclose wherein the control means is arranged to:
determine whether a signal level of the audio detected interior to the vehicle is less than a threshold signal level; and 
transmit the audio detected exterior to the vehicle to the remote communication means based on the signal level of the audio detected interior to the vehicle being less than the threshold signal level.
In analogous art regarding incident response systems, Brinkmann disclose determine whether a signal level of the audio detected interior to the vehicle is less than a threshold signal level (Col. 6, Line 66-Col. 7, Line 3 and Col. 9, Lines 41-48)); and 
transmit the audio detected exterior to the vehicle to the remote communication means based on the signal level of the audio detected interior to the vehicle being less than the threshold signal level (Col. 11, Lines 29-34).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of determine whether a signal level of the audio detected interior to the vehicle is less than a threshold signal level; and 
transmit the audio detected exterior to the vehicle to the remote communication means based on the signal level of the audio detected interior to the vehicle being less than the threshold signal level, as disclose by Brinkmann, to the system of Telecom. The motivation is to determine a possible incident based on the audio and transmitting said possible incident in order to provide quick and appropriate aid.

Regarding claim 3: Telecom disclose the incident response of claim 1, but does not explicitly disclose wherein the control means is operable to receive a request from the remote communication means for audio detected exterior to the vehicle and transmit the audio detected exterior to the vehicle to the remote communication means based on the request.
In analogous art, regarding incident response systems, Brinkmann disclose wherein the control means is operable to receive a request from the remote communication means for audio detected exterior to the vehicle and transmit the audio detected exterior to the vehicle to the remote communication means based on the request. (Col. 11, Lines 29-34).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the control means is operable to receive a request from the remote communication means for audio detected exterior to the vehicle and transmit the audio detected exterior to the vehicle to the remote communication means based on the request, as disclose by Brinkmann, to the system of Telecom. The motivation is to determine a possible incident based on the audio and transmitting said possible incident in order to provide quick and appropriate aid.

Regarding claims 18-19: Claim 18-19 is method comprising essentially the same limitation of the incident response system of claim 2-3 and hence is rejected for the same reasons. 



Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over telecom (KR 10-2005-0112932) in view of Riley (US 9,652,975).

Regarding claim 4: Telecom disclose the incident response of claim 1, but does not explicitly disclose wherein the control means is arranged to communicate to the remote communication means an indication that audio detected exterior to the vehicle is available.
In analogous art regarding indications, Riley disclose wherein the control means is arranged to communicate to the remote communication means an indication that the audio detected is available (Col. 32, Lines 3-15).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the control means is arranged to communicate to the remote communication means an indication that audio detected, the audio being the audio exterior of the vehicle is available, as disclose by Riley, to the system of Telecom. The motivation is to notify of a functioning audio mean in order to enhance the reliability of the data received.

Regarding claim 5: Telecom disclose the incident response of claim 1, but does not explicitly disclose wherein the control means is arranged to determine whether the exterior audio detection means is functioning.
In analogous art regarding indications, Riley disclose wherein the control means is arranged to determine whether the exterior audio detection means is functioning. (Col. 32, Lines 3-15).


Regarding claim 6: The combination of Telecom and Riley disclose the incident response of claim 5, wherein determining whether the exterior audio detection means is functioning comprises determining whether data is being received from the exterior audio detection means (Riley: Col. 32, Lines 3-15).

Regarding claim 7: The combination of Telecom and Riley disclose the incident response of claim 5, wherein the control means is arranged to communicate to the remote communication means an indication that audio detected exterior to the vehicle is available if the control means detects that the exterior audio detection means is functioning and communicate to the remote communication means an indication that audio detected exterior to the vehicle is not available if the control means detects that the exterior audio detection means is not functioning. (Riley: Col. 32, Lines 3-15).

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over telecom (KR 10-2005-0112932) in view of Wacquant et al. (US 2016/0029111).

Regarding claim 10: Telecom disclose the incident response system of claim 9, but does not explicitly disclose wherein the control means is arranged to combine the audio detected interior to the vehicle and the audio detected exterior to the vehicle and transmit the combined audio to the remote communication means. 
In analogous art regarding audio systems, Wacquant disclose wherein the control means is arranged to combine the audio detected interior to the vehicle and the audio detected exterior to the vehicle and transmit the combined audio to the remote communication means.(¶0008, ¶0044, ¶0045 and ¶0051).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of to combine the audio detected interior to the vehicle and the audio detected exterior to the vehicle and transmit the combined audio to the remote communication means, as disclose by Wacquant, to the system of Telecom. The motivation is to provide more comprehensive audio data as possible in order to get a better understanding of the incident.

Regarding claim 11: The combination of Telecom and Wacquant disclose the incident response system of claim 10, wherein the control means is arranged to combine the audio detected exterior to the vehicle with audio detected interior to the vehicle at a signal level such that a vehicle occupant speaking interior to the vehicle is audible in the combined audio (Wacquant: ¶0008, ¶0044, ¶0045 and ¶0051).

Regarding claim 13: The combination of Telecom and Wacquant disclose the incident response system of claim 10, wherein the microphone is situated proximate to a wheel arch of the vehicle (Wacquant: Fig. 8, ¶0008, ¶0044, ¶0045 and ¶0051).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689